--------------------------------------------------------------------------------

Exhibit 10.5
 
FIRST AMENDING AGREEMENT
 
This FIRST AMENDING AGREEMENT dated as of December 15, 2015 by and among
INVENERGY WIND CANADA GREEN HOLDINGS ULC, an unlimited liability corporation
incorporated under the laws of the Province of Alberta (“Seller Parent”), and
TERRAFORM IWG ONTARIO HOLDINGS, LLC, a limited liability company formed under
the laws of the State of Delaware (“Purchaser”), and to which intervene
INVENERGY WIND GLOBAL LLC, a limited liability company formed under the laws of
the State of Delaware (“Invenergy Indemnitor”), MARUBENI CORPORATION, a
corporation incorporated under the laws of Japan (“Marubeni Indemnitor”), and
CAISSE DE DÉPÔT ET PLACEMENT DU QUÉBEC, a body formed under the Act respecting
the Caisse de dépôt et placement du Québec, R.S.Q., chapter C-2 (“CDPQ
Indemnitor”). Seller Parent and Purchaser are referred to, collectively, as the
“Parties” and each, individually, as a “Party”.
 
RECITALS:
 

(a) The Parties have entered into an Asset Purchase and Sale Agreement dated as
of June 30, 2015 (the “Original Agreement”) to which the Seller Indemnitors (as
that term is defined in the Original Agreement) have intervened; and

 

(b) The Parties wish to amend the Original Agreement as provided in this
amending agreement.

 
In consideration of the above and for other good and valuable consideration, the
Parties agree as follows:
 

Section 1 Defined Terms.

 
Capitalized terms used in this amending agreement that are not defined in it
have the meanings given to them in the Original Agreement.
 

Section 2 Amendment to Definition of “Purchase and Sale Agreement”.

 
Section 1.01 “Definitions” of the Original Agreement is amended as of the date
of this amending agreement, such that the definitions of “Initial Closing” and
“Purchase and Sale Agreement” are amended as follows:
 
“Purchase and Sale Agreement” means, collectively (1) the Amended and Restated
Purchase and Sale Agreement, dated December 15, 2015, by and between Invenergy
Wind Global LLC and TerraForm IWG Acquisition Holdings, LLC (the “Rattlesnake
PSA”), (2) the Amended and Restated Purchase and Sale Agreement, dated December
15, 2015, by and between Invenergy Wind Global LLC and TerraForm IWG Acquisition
Holdings II, LLC (the “Bishop Hill PSA”) and (3) the Amended and Restated
Purchase and Sale Agreement, dated December 15, 2015, by and between Invenergy
Wind Global LLC and TerraForm IWG Acquisition Holdings III, LLC (the “Warehouse
3 PSA”).
 
“Initial Closing” means (1) Closing, as such term is defined in the Rattlesnake
PSA and Bishop Hill PSA and (2) Initial Closing, as such term is defined in the
Warehouse 3 PSA.
 
 
Raleigh Asset Purchase and Sale Agreement - First Amending Agreement
 

--------------------------------------------------------------------------------



 

Section 3 Amendment to Section 2.04(a) “Purchase Price Adjustment” of the
Original Agreement.

 
Section 2.04(a) “Purchase Price Adjustment” of the Original Agreement is amended
as of the date of this amending agreement, as follows:
 
(a)            The phrase “Within forty-five (45) days following the Calculation
Date, and in any event at least ten (10) Business Days prior to Closing,” is
deleted in its entirety and replaced with the following:
 
“No more than thirty (30) days prior to the Closing Date but, in any event at
least fifteen (15) Business Days prior to the Closing Date,”
 

Section 4 Amendment to Section 6.10 “Project Personnel” of the Original
Agreement.

 
Section 6.10 “Project Personnel” of the Original Agreement is amended as of the
date of this amending agreement, as follows:
 

(a) The words “From the date of termination of the Transition Services
Agreement, and for a period of one (1) year thereafter,” in Subsection 6.10(b)
are deleted in their entirety and replaced with the following:

 
“From the date that is the first Business Day after the Closing Date and until
the date which is one (1) year thereafter,”
 

Section 5 Amendment to Section 7.06 “Project Personnel” of the Original
Agreement.

 
Section 7.06 “Project Personnel” of the Original Agreement is amended as of the
date of this amending agreement, as follows:
 

(a) The words “From the Effective Date and until the termination of the
Transition Services Agreement” in Subsection 7.06(a) are deleted in their
entirety and replaced with the following:

 
“From the Effective Date and until the date that is the first Business Day after
the Closing Date”
 

(b) Subsection 7.06(b) is deleted in its entirety and replaced with the
following:

 
“Not later than sixty (60) Business Days after the Effective Date, Purchaser
shall offer employment to all of the Project Personnel (who are actively
employed at such date) contingent upon Closing with a start date on the first
Business Day after the Closing Date.  Prior to being delivered to the Project
Personnel, Purchaser shall submit the offer letters to the Seller Parent for its
approval as to form and content, which approval shall not be unreasonably
withheld. Such offers shall (i) include base compensation, bonuses and group
health and other benefits for each Project Personnel that are substantially
similar in the aggregate to the base compensation, bonuses, vacation
entitlements, severance entitlements and group health and other benefits for
such Project Personnel disclosed to Purchaser in writing not later than thirty
(30) days after the Effective Date (which disclosure, for greater certainty,
shall also include any pending or ordinary course increases or modifications to
the level of wages, overall compensation or other benefits that may be
applicable to such Project Personnel in the period from the date of such
disclosure until the date that is the first Business Day after the Closing
Date); (ii) provide for a minimum of a one (1) year term commencing on the date
that is the first Business Day after the Closing Date; and (iii) recognize each
Project Personnel’s service with the applicable Affiliate of the Seller as
service with Purchaser for all purposes. All Project Personnel who accept
employment with Purchaser shall become employees of Purchaser effective as of
the date that is the first Business Day after the Closing Date.”
 

--------------------------------------------------------------------------------



 

(c) Subsection 7.06(c) is deleted in its entirety and replaced with the
following:

 
“Subject to the provisions of Section 7.06(a) and 7.06(b), Seller or its
Affiliates, as applicable, will continue to be responsible for and will, where
applicable, discharge all obligations and liabilities in respect of the Project
Personnel up to and including the close of business on the Closing Date,
including, but not limited to, overtime, wages and severance entitlements and
any obligations and liabilities pursuant to any retention agreements in respect
of the Project Personnel; provided, however, that any accrued vacation
entitlements that are connected to the employment service of Project Personnel
with Seller or its Affiliates will be assumed and discharged by the Purchaser.
In addition, Seller or its Affiliates, as applicable, will be responsible for
severance for any Project Personnel who does not accept the Purchaser’s offer of
employment. Purchaser assumes and will discharge all obligations and liabilities
in respect of all Project Personnel employed by Purchaser pursuant to
Purchaser’s offer of employment that arise after the close of business on the
Closing Date.”
 

(d) Subsection 7.06(d) is deleted in its entirety and replaced with the
following:

 
“The Seller Parent undertakes that it will cause to be delivered to the
Purchaser a Purchase Certificate issued by the Ontario Workplace Safety and
Insurance Board in respect of the Business on or within five (5) days prior to
the Closing Date.”
 

Section 6 Reference to and Effect on the Original Agreement.

 
On and after the date of this amending agreement, any reference to “this
Agreement” in the Original Agreement and any reference to the Original Agreement
in any other agreements will mean the Original Agreement as amended by this
amending agreement.  Except as specifically amended by this amending agreement,
the provisions of the Original Agreement remain in full force and effect.  In
the event of any conflict between the Original Agreement and this amending
agreement, this amending agreement shall prevail.
 

Section 7 Successors and Assigns.

 
This amending agreement becomes effective when executed by all of the Parties.
After that time, it will be binding upon and enure to the benefit of the Parties
and their respective successors, legal representatives and permitted assigns.
 

Section 8 Governing Law.

 
THIS AMENDING AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES
THEREOF EXCEPT FOR SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.
 

--------------------------------------------------------------------------------



 

Section 9 Counterparts.

 
This amending agreement may be executed in any number of counterparts and by
separate Parties hereto on separate counterparts, each of which when executed
shall be deemed an original, but all such counterparts taken together shall
constitute one and the same instrument. Delivery of an executed counterpart of
this amending agreement by facsimile or transmitted electronically in either
Tagged Image File Format (“TIFF”) or Portable Document Format (“PDF”) shall be
equally effective as delivery of a manually executed counterpart hereof.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, this amending agreement has been duly executed and delivered
by the duly authorized representative of each Party as of the date first above
written.
 

 
“Purchaser”
 
TERRAFORM IWG ONTARIO HOLDINGS, LLC
 
By:
/s/ Chris Moakley
 
Name: Chris Moakley
 
Title: Authorized Representative



 

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, this amending agreement has been duly executed and delivered
by the duly authorized representative of each Party as of the date first above
written.
 

 
“Seller Parent”
 
INVENERGY WIND CANADA GREEN HOLDINGS ULC
 
By:
/s/ James T. Murphy
 
Name: James T. Murphy
 
Title: Vice President



 

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the Invenergy Indemnitor, by intervening to this amending
agreement by its duly authorized representative(s) as of the date first above
written, hereby agrees to be bound by the provisions of this amending agreement
for the purposes of providing the representations and warranties of the
Invenergy Indemnitor and the indemnities and other covenants of the Seller
Indemnitors as set forth in the Original Agreement, as amended herein.
 

 
“Invenergy Indemnitor”
 
INVENERGY WIND GLOBAL LLC
 
By:
/s/ James T. Murphy
 
Name: James T. Murphy
 
Title: Vice President



 

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the Marubeni Indemnitor, by intervening to this amending
agreement by its duly authorized representative(s) as of the date first above
written, hereby agrees to be bound by the provisions of this amending agreement
for the purposes of providing the representations and warranties of the Marubeni
Indemnitor and the indemnities and other covenants of the Seller Indemnitors as
set forth in the Original Agreement, as amended herein.
 

 
“Marubeni Indemnitor”
 
MARUBENI CORPORATION
 
By:
/s/ Takashi Fujinaga
 
Name:
 
Title:
   



 

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the CDPQ Indemnitor, by intervening to this amending
agreement by its duly authorized representative(s) as of the date first above
written, hereby agrees to be bound by the provisions of this amending agreement
for the purposes of providing the representations and warranties of the CDPQ
Indemnitor and the indemnities and other covenants of the Seller Indemnitors as
set forth in the Original Agreement, as amended herein.
 

 
“CDPQ Indemnitor”
 
CAISSE DE DÉPÔT ET PLACEMENT DU QUÉBEC
 
By:
/s/ Rana Ghorayeb
 
Name: Rana Ghorayeb
 
Title: Vice President
   
By:
/s/ Olivier Renault
 
Name: Olivier Renault
 
Title: Regional Director Investments, North America

 

--------------------------------------------------------------------------------


 


 
 